OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. Even assuming, as plaintiff alleges, that the City of New York owed plaintiff a duty and breached that duty, the City was entitled to summary judgment dismissing the complaint because it established, as a matter of law, that any negligence on its part was not a proximate cause of plaintiff’s injuries (see Sheehan v City of New York, 40 NY2d 496, 503 [1976]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.